        Case 3:19-cv-01651-S Document 21 Filed 07/17/19                                       Page 1 of 2 PageID 94



             Fox Rothschild LLP
             ATTORNEYS AT LAW



  Campbell Mithun Tower
  222 South Ninth Street
  Suite 2000
  Minneapolis, MN 55402-3338
  Tel (612) 607-7000 Fax (612) 607-7100
  www.foxrothschild.com


  C. DUNHAM BILES
  Direct No: 214.231.5720
  Email: CBiles@FoxRothschild.com




  July 17, 2019

  Hon. Karen Gren Scholer
  U.S. District Court
  Northern District of Texas
  1100 Commerce Street, Room 1654
  Dallas, EX 75242

  Re:        Civil Action No. 3:19-cv-01651-S; Deidra M. Roper, et al v. Cheryl James-Wray, a/k/a
             Cheryl James, et al. in the United States District Court for the Northern District of
             Texas, Dallas Division

  Honorable Judge Karen Gren Scholer:

         We represent Defendants Cheryl James-Wray a/k/a Cheryl James, Sandra Denton, James
  Maynes and S & C Productions, Inc. (collectively, “Salt-N-Pepa”). Salt-N-Pepa are specially-
  appearing in this matter to oppose Plaintiffs’ request for a temporary restraining order
  (“TRO”). Salt-N-Pepa reserve their rights to contest this Court’s personal jurisdiction
  over them in a responsive pleading.

         We write in response to the letter from Plaintiffs Diedra M. Roper a/k/a “Spinderella”
  and Spinderella Entertainment, LLC (collectively, “Plaintiffs”) to this Court dated July 17, 2019,
  regarding setting a hearing on Plaintiff’s request for a TRO.1




  1
    Plaintiffs have not filed an application and supporting brief but, instead, merely include a request for a TRO in
  their Complaint. See ECF Doc. 19.

                                              A Pennsylvania Limited Liability Partnership


    California    Colorado    Delaware    District of Columbia     Florida                     Georgia      Illinois    Minnesota
Nevada      New Jersey     New York    North Carolina      Pennsylvania                      South Carolina       Texas    Washington



  Active\99561929.v4-7/17/19
    Case 3:19-cv-01651-S Document 21 Filed 07/17/19               Page 2 of 2 PageID 95



          Fox Rothschild LLP
          ATTORNEYS AT LAW




July 17, 2019
Page 2

        Salt-N-Pepa’s counsel is available for a hearing on Plaintiffs’ TRO request any day
during the week of July 22, 2019, through July 26, 2019, but they would prefer July 22 or 23,
2019.

Sincerely,


C. Dunham Biles

CDB:rb
cc:   Paul K. Stafford
      paul.stafford@tklaw.com




Active\99561929.v4-7/17/19
